 



Exhibit 10.2

     Set forth below is a summary of the compensation payable to each
non-employee member of the Board of Directors of Movie Gallery, Inc., effective
July 1, 2005.



  •   The annual retainer will be increased from $20,000 to $48,000 (pro rated
for the remainder of 2005).     •   Fees for each quarterly Board of Directors
meeting and any other in person Board of Directors meeting attended will be
$2,000. Fees for each telephonic Board of Directors meeting in which the
director participates will be $1,000.     •   Fees for each audit committee
meeting will be $2,500 for the chairman of the audit committee and $1,500 for
each other audit committee member.     •   Fees for each other committee meeting
will be $2,500 for the chairman of the committee and $1,500 for each other
committee member.

